UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number0-1684 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 FLOWERFIELD, SUITE 24, ST. JAMES, NY 11780 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(631) 584-5400 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $1.00 PAR VALUE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of voting common stock held by non-affiliates of the registrant on June 30, 2008 was $20,900,457. The aggregate market value was computed by reference to the closing price on such date of the common stock as reported on the NASDAQ Stock Market. Shares of common stock held by each executive officer and director and by each person who to the registrant’s knowledge owns 5% or more of the outstanding voting stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. On February 18, 2009, 1,289,878 shares of the Registrant's common stock, par value $1 per share, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None 1 TABLE OF CONTENTS TO FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2008 ITEM # PAGE PART I 1. Business. 3 1B. Unresolved Staff Comments. 7 2. Properties. 7 3. Legal Proceedings. 8 4. Submission of Matters to a Vote of Security Holders. 9 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 10 8. Financial Statements and Supplementary Data. 17 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 17 9A(T). Controls and Procedures. 18 9B. Other Information. 18 PART III 10. Directors, Executive Officers and Corporate Governance. 18 11. Executive Compensation. 21 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 24 13. Certain Relationships and Related Transactions, and Director Independence. 26 14. Principal Accountant Fees and Services. 26 PART IV 15. Exhibits, Financial Statement Schedules. 27 Signatures 29 Exhibit Index 30 2 PART I Item 1. Business. The statements made in this Form 10-K that are not historical facts contain “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, other variations or comparable terminology.Important factors, including certain risks and uncertainties, with respect to such forward-looking statements that could cause actual results to differ materially from those reflected in such forward-looking statements include, but are not limited to, the effect of economic and business conditions, including risks inherent in the real estate markets of Suffolk and Westchester Counties in New York, Palm Beach County in Florida and Fairfax County in Virginia, the ability to obtain additional capital in order to develop the existing real estate, uncertainties associated with the Company’s litigation against the State of New York for just compensation for the Flowerfield property taken by eminent domain, and other risks detailed from time to time in the Company’s SEC reports. These and other matters the Company discusses in this Report, or in the documents it incorporates by reference into this Report, may cause actual results to differ from those the Company describes. The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. Business Development Gyrodyne Company of America, Inc. (the “Company”) was organized in 1946 as a corporation under the laws of the State of New York.The Company's headquarters are located at 1 Flowerfield, Suite 24, St. James, New York 11780.The Company’s main phone number is (631) 584-5400.The Company maintains a website at www.gyrodyne.com. The Company was, from its inception and for the next 25 years, engaged in design, testing, development, and production of coaxial helicopters primarily for the U.S. Navy.Following a sharp reduction in the Company’s helicopter manufacturing business and its elimination by 1975, the Company began converting its vacant manufacturing facilities and established its rental property operation.The Company has since concentrated its efforts on the development of its real estate holdings in St. James, New York.The converted buildings consist of approximately 127,392 rentable square feet housing 54 tenants in space suitable for office, engineering, manufacturing, and warehouse use.The property, which is known as Flowerfield, consists of 68 acres. Approximately 10 acres are utilized for the rental property and the balance of 58 remains undeveloped but is the subject of development plans (see below). In 1965, the Company acquired a 20% limited partnership interest in Callery-Judge Grove, L.P., a New York limited partnership, which owns a 3,700+ acre citrus grove located in Palm Beach County, Florida, for a purchase price of $1.1 million.
